               Case 1:19-cr-10315-DJC Document 150 Filed 12/04/20 Page 1 of 3




Memorandum
To:     The Honorable Denise J. Casper, U.S. District Judge
From: Thomas C. Mullen, III, Sr. U.S. Probation Officer
Date:   December 2, 2020
Re:     Grasso, Douglas Docket No.: 19-CR-10315-DJC-2


The purpose of this memorandum is to request a modification to Mr. Grasso’s pretrial release conditions.
Pursuant to the Guide to Judiciary Policy (Volume 8, Part. F, Chapter 3), "location monitoring technology
should be dynamic in that officers should consistently evaluate the need for the technology, the level of
monitoring, and the type of technology used or recommended." Consistent with this practice, we are
respectfully recommending the removal of the conditions requiring Mr. Grasso to participate in
location monitoring; remain in Home Detention; submit to location monitoring technology as
directed by the pretrial services office or supervision officer.

By way of history, the defendant was arrested by the FBI on June 18, 2019, having been charged by
Complaint with Conspiracy to Distribute and Possess with Intent to Distribute forty grams or more of
fentanyl, in violation of 21 U.S.C. § 846 and18 U.S.C. § 841(a)(1). He appeared that same day before
The Honorable Jennifer C. Boal, U.S. Magistrate Judge, at which time he was ordered held pending a
detention hearing. On June 24, 2019, the defendant was ordered to be released under pretrial release
supervision with conditions requiring his completion of a residential treatment program, among other
conditions. After a short time in the program, Mr. Grasso was terminated and discharged from the
residential program due to drug use. As a result, a summons was requested and a Show Cause Hearing
was scheduled, but continued to August 27, 2019. Subsequent to his first discharge from residential
treatment, Mr. Grasso secured placement in another residential treatment program but was terminated
and discharged from this program as well. Due to this conduct, a warrant was obtained for Mr. Grasso.
On August 27, 2019, Mr. Grasso appeared before the Honorable Jennifer C. Boal, U.S. Magistrate Judge
for a Show Cause Hearing, after which, he was ordered detained without prejudice.

Since August 27, 2019, Mr. Grasso filed multiple motions to request his release, which were denied by
the Court. On August 13, 2020, Mr. Grasso appeared before Your Honor, for a motion hearing regarding
his request for release. After hearing arguments, the matter was taken under advisement and on August
14, 2020, Mr. Grasso was ordered released with the following conditions:



         1
               Case 1:19-cr-10315-DJC Document 150 Filed 12/04/20 Page 2 of 3


         1. Obey all statutory conditions of release.
         2. The defendant must submit to supervision by and report for supervision to the U.S.
         Probation and Pretrial Services as directed.
         3. Surrender any passport to U.S. Probation and Pretrial Services.
         4. Do not obtain a passport or any other travel document while this case is pending.
         5. Travel is restricted to the District of Massachusetts. Maintain residence and do not move
         without prior permission.
         6. Avoid all contact, directly or indirectly, with any person who is or may be a victim or
         potential witness in the investigation or prosecution, including, but not limited to: Co-
         Defendant.
         7. No possess a firearm, destructive device, or other weapon.
         8. Refrain from use or unlawful possession of a narcotic drug or other controlled substances
         defined in 21 U.S.C. 802, unless prescribed by a licensed medical practitioner.
         9. Submit to testing for a prohibited substance if required by the pretrial services office or
         supervising officer. Testing may be used with random frequency and may include urine
         testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
         prohibited substance screening or testing. The defendant must not obstruct, attempt to
         obstruct, or tamper with the efficiency and accuracy of prohibited substance screening or
         testing.
         10. Participate in a program of inpatient or outpatient substance abuse therapy and counseling
         if directed by the pretrial services office or supervising officer.
         11. Report as soon as possible, to the pretrial services office or supervising officer, every
         contact with law enforcement personnel, including arrests, questioning, or traffic stops.
         12. Upon release on Monday, 8/17/20 from custody, defendant is to go directly to the
         Behavior Health Network (BHN) Opportunity House in Springfield, MA.
         13. Defendant shall be subject to location monitoring.
         14. The defendant shall remain at the BHN Opportunity House, participate fully in the
         program, and obey all the rules and regulations of the program.
         15. Under no circumstances is the defendant to leave BHN Opportunity House without
         permission from the Probation Office.
         16. The defendant shall sign all papers necessary in order for Probation to be advised of
         defendant’s progress by authorities at BHN Opportunity House.
         17. The defendant shall notify Probation at least forty-eight (48) hours prior to any anticipated
         release from BHN Opportunity House.
         18. The defendant shall participate in Medication Assisted Treatment (MAT), as currently
         prescribed, and comply with all MAT program requirements.

Mr. Grasso has remained in compliance with his conditions of release since August 2020. He is residing
at, and participating in, residential substance use disorder treatment at the Behavioral Health Network,
Inc., Opportunity House in Springfield, MA. As part of his treatment and programming at this facility,
he receives 24-hour staff supervision, he is only permitted to leave the program with staff’s permission
and for scheduled activities that are consistent with his treatment plan. Given Mr. Grasso’s overall
compliance, we recommend the removal of the conditions requiring his participation in location
monitoring; remain in Home Detention; submit to location monitoring technology as directed by the
pretrial services office or supervision officer.



          Page 2
              Case 1:19-cr-10315-DJC Document 150 Filed 12/04/20 Page 3 of 3



A criminal record check confirmed no new charges have been filed. This officer consulted with AUSA
Nathaniel Yeager who advised that he assented to this request.

If Your Honor concurs with this recommendation, please affix your signature below.

Reviewed and Approved:

/s/ Lisa M. Paiva
Lisa M. Paiva
Supervising U.S. Probation Officer


[ X ] I concur, conditions are modified as requested.
[   ] I do not concur
[   ] Other ______________________________________________
    ______________________________________________
    ______________________________________________

_________________________________
The Honorable Denise J. Casper,
U.S. District Judge

        12/4/2020
Date: _____________________________




         Page 3
